Citation Nr: 0016240	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for dementia 
and organic personality disorder, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Denver, Colorado (the RO) which confirmed a 30 disability 
percent rating for the veteran's service connected organic 
psychiatric disorder.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

This matter was previously before the Board in October 1999, 
wherein it was remanded so that the veteran could be 
scheduled for a personal hearing before the traveling section 
of the Board.  By letter dated in May 2000, the veteran 
indicated that he did not wish to attend a personal hearing, 
thus, the case was returned to the Board for review.


FINDING OF FACT

The veteran's service connected dementia and organic 
personality disorder is manifested by a flattened affect, 
impaired memory, severe depression, increased sleep, 
lethargy, some difficulty with speech, and impairment of 
interpersonal relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
dementia with organic personality disorder no more have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service connected dementia with organic personality disorder.  
In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Specific schedular criteria

The schedular criteria for evaluating dementia with organic 
personality disorder is as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9304, 9440 (1999).

The Board notes in passing that effective November 7, 1996 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including dementia with organic personality 
disorder.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  Because the veteran's claim of 
entitlement to an increased disability rating was filed after 
the regulatory change occurred, he is entitled only to 
application of the current version.  Cf. Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  

Factual Background

The veteran sustained a neuropsychiatric disorder as a result 
of a hang gliding accident during his period of active 
service.  He received an early discharge from service after 
evaluation by a Physical Evaluation Board.  He was awarded 
entitlement to service connection for dementia with organic 
personality disorder by rating action of the RO dated in 
January 1988, wherein a 30 percent evaluation was assigned.

A VA outpatient treatment record dated in December 1995 
reveals that the veteran continued to have significant 
deficits in attention, memory, processing information 
rapidly, visual scanning, thought flow, and speech.  It was 
indicated that although there was evidence of mild 
impulsivity and decreased frustration tolerance for his 
difficulty in rapidly accomplishing tasks or with memory, 
there was no evidence of any personality disorder or traits.  
He was said to demonstrate a capability of forming a 
relationship and achieving goals.  His frustration and 
difficulty on the job were said to be due to his cognitive 
and behavioral defects which prevented him from functioning 
in a manner to which he was previously accustomed.  His 
emotional difficulties were said to be due to his awareness 
that he did not have the capabilities he once had.

A VA outpatient treatment record dated in June 1996 reveals 
that the veteran was given an impression of Axis I: dementia 
due to head trauma; personality due to a head trauma; and 
combined dysthymic disorder.  The veteran was said to have 
suffered significant psychological stress and dysfunction in 
addition to decreased functioning in social relationships, in 
work relationships and in his work.  His future career 
ambitions were said not to have been actualized due to the 
deficits from his head injury.  Over a twelve month period, 
the veteran was said to have demonstrated consistent 
dysthymia, insomnia (requiring medications), irritability, 
apathy, anxiety, negative outlook on his future, low self 
esteem, and attention and short and long term memory 
deficits.  It was also noted that the veteran had increased 
cognitive deficits which resulted in decreased complexity and 
responsibility in subsequent jobs.  The veteran's social and 
other relationship functioning was said to be hindered by 
decreased patience, increased irritability, increased 
impulsivity, frustration, embarrassment, and a difficulty 
with communication which includes a slurring of words into an 
unintelligible mumbling of phrases, a wordfinding difficulty, 
and a "flooding" of thoughts which were presented in a 
confusing manner, resulting in introversion and social 
withdrawal.

By rating actions of the RO dated in May 1996 and September 
1996, the RO continued the veteran's 30 percent evaluation 
for his service connected dementia with organic personality 
disorder.

The veteran underwent a VA neuropsychological assessment in 
May 1997.  Test results revealed that the veteran's memory 
continued to be mildly to moderately impaired, with 
significant problems in short term memory and impaired long 
term memory.  Psychological inventory testing suggested long-
standing dysthymia, with avoidant, passive, and dependent 
personality characteristics.  He was said to have had chronic 
difficulty with establishing nourishing interpersonal 
relationships.  He endorsed items indicative of sadness, 
boredom, self-blame, low self-esteem, lack of energy, sleep 
disturbance, difficulty making decisions, fatigue, guilt, and 
suicidal thoughts.  Endorsement patterns also indicated 
health preoccupation, interpersonal alienation, emotional 
lability, and depression.  The examiner concluded that the 
test results did not show a measurable decline in 
neurocognitive functioning since 1995.  However, there was 
mild to moderate impairment in learning and retaining 
auditory verbal information.

The veteran underwent a VA examination in October 1997.  The 
veteran reported that he had been told by his friends that he 
demonstrated a difference in his memory, a difference in his 
personality, that his humor had diminished and that his 
speech had changed.  He indicated that he was experiencing 
interpersonal difficulties with his past and current 
employment.  Mental status examination revealed that his 
affect was flat and constricted with occasional laughter from 
a few jokes that he offered during the session.  The laughter 
and wit were appropriate for the content of the conversation.  
He was fully oriented to date, time, and place.  He was 
capable of recalling three objects on immediate recall as 
well as five minutes later.  Neuropsychological testing 
showed no significant change from prior years.  The Beck 
Depression Inventory shows that the veteran was severely 
depressed.  He was said to experience increased sleep, 
lethargy, flattened affect, and some difficulty with his 
speech.  There was no evidence of current suicidal ideation, 
homicidal ideation, hallucinations or delusions.  He was said 
to have significant impairment of immediate or short term 
memory, making it unlikely that he will ever learn new 
information or new tasks.  The diagnosis was Axis I: 
Dementia, mild to moderate, secondary to head trauma; and 
dysthymia, moderate, secondary to head trauma.  The examiner 
assigned a Global Assessment of Functioning (GAF) code of 50 
due to dementia, and an overall GAF due to dementia and 
dysthymia of 45.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

By rating action dated in November 1997, the RO continued the 
30 percent rating evaluation for the veteran's service 
connected subacute mild dementia and organic personality 
disorder due to head trauma.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well 
grounded claim for an increased rating of a service connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has stated that the symptoms of 
his service connected PTSD have increased.  The Board thus 
concludes that the veteran has presented a well grounded 
claim for an increased rating for his service connected 
disorder.

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991).  In this case, 
there is a recent VA psychiatric examination and a VA 
neuropsychological assessment of record.  There is, in the 
opinion of the Board, ample medical and other evidence of 
record.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria, in this case 38 C.F.R. § 4.130 
(1999).  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Discussion

As discussed above, a 50 percent disability rating for 
dementia with organic personality disorder requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The evidence of record shows that the veteran has an impaired 
ability to establish effective work and social relationships 
and that it is unlikely that he will ever learn new 
information or new tasks.  He increasingly avoids contact 
with others.  He has a flattened affect, impaired memory, 
severe depression, increased sleep, lethargy, difficulty with 
speech, and impairment of interpersonal relationships.  He 
has been assigned a GAF of 45 to 50, which is indicative of 
serious symptoms and serious impairment in social and 
occupational functioning.  

It is clear that the veteran does not have all of the 
symptomatology consistent with a 50 percent rating.  For 
example, there is no evidence of suicidal ideation or severe 
obsessional rituals.  Moreover, some of his symptoms have 
been described by examiners as "mild" or "moderate".  
However, the Board believes that overall the veteran's 
disability picture more nearly approximates that which allows 
for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 (1999). 

The Board is aware of the veteran's disability is described 
as both dementia and dysthymia.  The medical evidence 
reported above clearly demonstrates that the veteran's entire 
psychiatric condition is secondary to head trauma sustained 
during service and that the GAF of 45 is consistent with the 
assignment of a 50 percent disability rating. 

In a June 2000 written brief presentation, the veteran's 
representative contended that the service-connected 
disability was consistent with a 50 percent rating.  
Notwithstanding this, in AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims held 
that on a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  Accordingly, the Board has 
reviewed the evidence to determine if a disability rating in 
excess of 50 percent may be assigned under the rating 
criteria.  After a review of the evidence of record, the 
Board has concluded that the veteran's dementia with organic 
personality disorder is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  
The veteran is employed as an irrigation worker,  This 
appears to be a position of less complexity than his former 
employment in electronics.  However, his ability to perform 
the responsibilities of his job, albeit with certain 
problems, is more consistent with the assignment for a 50 
percent disability rating than a 70 percent rating.  
Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating, but not greater.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 50 percent disability rating for the 
veteran's service connected dementia with organic personality 
disorder.  Additionally, for the reasons and bases stated 
above, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 50 percent.


ORDER

Entitlement to an increased evaluation of 50 percent for 
dementia with organic personality disorder is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

